Title: From John Adams to Samuel Miller, 23 January 1800
From: Adams, John
To: Miller, Samuel



Sir
Philadelphia Jan 23d 1800

I received with great pleasure your favour of the 14th and the sermon which accompanied it. The sermon is as instructive as it is ingenious and elegant. The portrait of our departed friend is drawn with the lines of truth and the colors of sobriety—with discriminations more judicious, than I have seen in almost any other sketch. Accept of the thanks / of your very humble and obliged servant.

